DETAILED ACTION
 This action is in reply to papers filed 11/9/2021.  Claims 1-6, 10-13, and 18-35 are pending with claims 1-6, 10-13 and 34-35 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the as-filed specification.

				           Withdrawn Rejections
The 112 (a) rejection of claims 1-6 and 10-13 as failing to comply with the enablement requirement is withdrawn in view of the amendments made to claim 1. Particularly, claim 1 has 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-13 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Harriri et al. (PgPub 20120148553A1, Published 6/14/2012) in view of O’Rourke et al. (Metabolism. 2013 Nov; 62(11) 557-61), and Kaufman et al. (PgPub 20130287751A1, Published 10/31/2013).

Claim interpretation: Claim 4 and Claim 13, which depend from claim 2 and claim 11, respectively, which ultimately depend from claim 1 and claim 10, respectively, recite, inter alia, “…wherein iPSCs, non-fully differentiated stem cells, ADSCs, and endogenous NK cells are derived from the same individual.” Examiner has interpreted this limitation to mean ONE of (1) iPSCs, (2) non-fully differentiated stem cells, (3) ADSCs AND endogenous NK cells are derived from the same individual. This is because none of claims 2 and 11 or 1 and 10 recite a population comprising all three cell types (iPSCs, non-fully differentiated stem cells, ADSCs). Rather, claims 1 and 10 require non-fully differentiated stem cells AND endogenous NK cells. inter alia, iPSCs and ADSCs.


Hariri et al. teach activated and expanded NK cells from peripheral blood have been used in both ex vivo therapy and in vivo treatment of patients having advanced cancer, with some success against bone marrow related diseases, such as leukemia; breast cancer; and certain types of lymphoma (Pg. 1, Col. 2, middle of para. 5). Hariri adds that in spite of the advantageous properties of NK cells in killing tumor cells, they remain difficult to work with and to apply in immunotherapy, primarily due to the difficulty in maintaining their tumor-targeting and tumoricidal capabilities during culture and expansion (Pg. 1, para. 6). Towards this end, and regarding claim 1 (in-part), and claim 10 (in-part), Hariri et al. teach a method of producing a population of activated natural killer (NK) cells, comprising: (a) seeding a population of hematopoietic stem or progenitor cells (as in claim 2 and claim 11) in a first medium comprising interleukin-15 (IL-15) and, optionally, one or more of stem cell factor (SCF) and interleukin-7 (IL-7), wherein said IL-15 and optional SCF and IL-7 are not comprised within an undefined component of said medium, such that the population expands, and a plurality of hematopoietic stem or progenitor cells within said population of hematopoietic stem or progenitor cells differentiate into NK cells during said expanding; and (b) expanding the cells from the step (a) in a second medium comprising interleukin-2 (IL-2), to produce a population of activated NK cells (Pg. 1-2, para. 7), wherein said activated NK cells are CD161−, CD94+ and NKp46+ (Pg. 12, para. 131).  This teaching by Hariri is reasonably interpreted to establish a culture preparation 
 Given that Hariri teaches that it is the isolated hematopoietic stem or progenitor cells that produces both NK cells (Examiner has interpreted this to be ‘endogenous NK cells’ of the claims) and NK activated cells (examiner has interpreted this to be ‘NK cells derived from non-fully differentiated stem cells’), Hariri meets the limitation of the non-fully differentiated stem cells and endogenous NK cells being from the same individual, as in claim 4 and claim 13.
However, Hariri fails to teach the endogenous NK cells are derived from adipose tissue (as further in claim 1 and claim 10).
 Before the effective filing date of the claimed invention, O’Rourke et al. taught a method for isolating a stromal vascular fraction from adipose tissue/cluster of adipocytes (as further in claim 1, as in claim 5 and as further in claim 10) comprising dissecting vessels from adipose tissue, which was washed in PBS + 2% BSA, minced, and digested with Type II collagenase for 60 minutes at 37°C followed by centrifugation at 200g and retrieving a stromovascular cell fraction (SVF) cell pellet (Abstract; Pg. 1558, ‘Cell Isolation’). Peripheral blood mononuclear cells (PBMC) were also isolated from blood with Ficoll gradient, treated with ammonium chloride, and washed in PBS. When compared to NK cells derived from PMBC, O’Rourke et al. demonstrate that NK cells derived from adipose tissue expressed higher levels of activation markers, including NKp46 (Pg. 1560, ‘Discussion’, para. 2). O’Rourke notes that NK cells represent a small fraction of SVF and PBMC, precluded functional analysis or correlation of NK cell phenotype with clinical variables such as diabetes (Pg. 1560, last paragraph). This teaching by O’Rourke is reasonably interpreted to read on isolation and purification of SVF of ADSCs (as f in claim 6), 
However, neither Hariri nor O’Rourke teach the stem cells are induced pluripotent stem cells derived from fibroblasts of a patient (as in claim 3, claim 12, claim 34 and claim 35).
Before the effective filing date of the claimed invention, Kaufman et al. taught a method for producing NK cells from induced pluripotent stem cells (as in claim 34 and claim 35), which includes culturing induced pluripotent stem cells in a first serum-free medium, aggregating the undifferentiated stem cells to form embryoid bodies, which are cultured to produce hematopoietic precursor cells, and culturing the precursor cells in a serum-free medium to produce the NK cells (Abstract; Pg. 2, para. 15). In one embodiment, Kaufman teaches the induced pluripotent stem cells are NDHF-IPS cells (i.e. Normal Human Dermal Fibroblasts (NHDF) reprogrammed into induced pluripotent stem cells) (Pg. 3, para. 38). In one embodiment, Kaufman adds that the NK cells are derived from autologous stem cells (Pg. 2, para. 18). This teaching by Kaufman meets the limitation of iPS cells derived from fibroblasts of a patient (as in claim 3 and claim 12).
It is established that Hariri teaches a method of activating NK cells is to co-culture hematopoietic stem or progenitor cells with endogenous NK cells. In this regard, it would have been prima facie obvious to co-culture the hematopoietic stem or progenitor cells of Hariri et al. with the adipose-derived endogenous NK cells of O’Rourke, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the NK cells of Hariri with the NK cells of O’Rourke because O’Rourke teaches that, compared to NK cells derived from PMBCs, adipose derived NK cells express activating/maturation markers. Given this, the skilled artisan would have had a reasonable expectation that adipose derived NK cells would – in co-culture with hematopoietic stem or progenitor cells- have a positive effect in deriving activated NK cells from the hematopoietic stem or progenitor cells. 
Furthermore, one of ordinary skill in the art would have found it prima facie obvious to use iPS cells as the starting cells in the method of Hariri. This is because Kaufman provides evidence that iPS cells differentiate into hematopoietic stem /precursor cells which then further differentiate into NK cells. Critically, the use iPS cells as a starting cell would have been prima facie obvious given O’Rourke’s lamenting of the small fraction of available NK cells in SVF and PMBC for use in disease modeling. Thus, for the purposes of deriving a sufficient quantity of activated NK cells, the modification would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632